                Case 16-10077-reg           Doc 60   Filed 10/28/19     Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF INDIANA
                                      FORT WAYNE DIVISION

IN RE:                                                                CASE NO. 16‐10077
WILLIAM R MOYER
JENNIFER L MOYER
Debtors                                                               CHAPTER 13


                      AGREED ORDER RESOLVING TRUSTEE’S OBJECTION TO
              SN SERVICING’S NOTICE OF PAYMENT CHANGE FILED SEPTEMBER 3, 2019




Comes now Debra L. Miller, Trustee, Jon Lieberman, Counsel for SN Servicing, and Jeffrey Arnold,

Counsel for Debtors and agree as follows:

   1. Parties agree that as of October 11, 2019, the balance in the escrow account is $648.51;

   2. Parties agree that the ongoing monthly payment, as of September 2019 is $910.05;

   3. Parties agree that the calculated escrow shortage as of August 31, 2019 is $51.18;

   4. SN Servicing has modified their system to show these balances and amounts due as of the date

       of this Agreement;

   5. That this agreement supersedes the Notice of Payment Change filed on July 29, 2019 and

       resolves the Trustee’s Objection to the Notice of Payment Change.
                 Case 16-10077-reg          Doc 60      Filed 10/28/19   Page 2 of 2
16‐10077 Moyer
Agree Order on Trustee’s Objection to Notice of Payment Change




    6. Parties agree that each side will bear their own costs and that any expense, fees or costs from

        this matter are non‐recoverable from the Debtors and will not be assessed to their mortgage.



Dated: September 30, 2019

/s/ Debra L. Miller, Trustee              Jon Lieberman, Esq.                  Jeffery S. Arnold, Esq.
Standing Chapter 13 Trustee               Counsel for SN Servicing             Counsel for Debtors
PO Box 11550                              Sottile & Barile                     Jeffrey S. Arnold P.C.
South Bend, IN                            394 Wards Corner Road #180           5612 W. Jefferson Blvd
46634                                     Loveland, OH 45140                   Fort Wayne, IN 46804



SO ORDERED, this _______________________

                                                                 ____________________________
                                                                 Robert E. Grant, Chief Judge
                                                                 United States Bankruptcy Court
                                                                 Northern District of Indiana
                                                                 Fort Wayne Division
